IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


MARCOS BONIA,

             Appellant,

 v.                                                     Case No. 5D15-2492

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 26, 2016

Appeal from the Circuit Court
for Orange County,
Greg A. Tynan, Judge.

James S. Purdy, Public Defender, and
Jacqueline Rae Luker, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison Leigh Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      Appellant challenges the order summarily denying his motion for return of property.

The State properly concedes error in that the trial court did not address the applicability

of section 705.105, Florida Statutes. See Davis v. State, 63 So. 3d 888, 889 (Fla. 5th

DCA 2011) (holding that lower court must attach records to establish property was seized
as evidence to support summary denial of motion for return of property pursuant to section

705.105); Stevenson v. State, 688 So. 2d 962 (Fla. 5th DCA 1997) (reversing denial of

motion for return of property pursuant to section 705.105 where record did not establish

statute applied).

       REVERSED AND REMANDED.


LAWSON, C.J., ORFINGER and TORPY, JJ., concur.




                                            2